953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Billy Bryan BANKS, Defendant-Appellant.
No. 91-5717.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1992.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Billy Bryan Banks was convicted after a jury trial of two counts of bank robbery in violation of 18 U.S.C. §§ 2, 2113(a) and (d), and two counts of knowingly using a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).   The district court sentenced Banks to a 183 month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


4
Upon consideration, we find no merit to the appeal.   The record does not reflect that the pretrial photographic spread used by law enforcement officers was so impermissibly suggestive as to taint the following criminal proceedings.   United States v. Bowers, 834 F.2d 607, 610-11 (6th Cir.1987) (per curiam).   We also find that there was sufficient evidence adduced to support the conviction.   Jackson v. Virginia, 443 U.S. 307, 319 (1979).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit



*
 The Honorable William O. Bertelsman, Chief District Judge for the Eastern District of Kentucky, sitting by designation